IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                  No. 01-11378
                                Summary Calendar



JAMES A. ROUGHLEY,

                                                 Petitioner-Appellant,

versus

JANIE COCKRELL, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                                 Respondent-Appellee.

                            --------------------
               Appeal from the United States District Court
                    for the Northern District of Texas
                          USDC No. 3:00-CV-2654-L
                            --------------------
                                July 12, 2002

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

               James A. Roughley, Texas prisoner # 743499, appeals from

the denial of his 28 U.S.C. § 2254 petition.              The district court

granted a certificate of appealability (COA) on the issue whether

equitable tolling applies in Roughley’s case. Roughley argues that

the limitations period should be tolled for the 23 days between

which    the    Texas   Court   of   Criminal   Appeals   denied   his   state


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 01-11378
                                        -2-

application   for    postconviction         relief   and    he   received   notice

thereof, because he was in transit between prison units during that

period and the notification had to be forwarded to him.

          Roughley has not demonstrated that his case presents

“exceptional circumstances” which would warrant application of the

equitable-tolling doctrine.             See Melancon v. Kaylo, 259 F.3d 401,

408 (5th Cir. 2001).           Roughley had an additional three months

following his notification of the denial of his state application

in which to effectuate a timely federal filing.                    Cf. Phillips v.

Donelley, 216 F.3d 508, 511 (5th Cir. 2000). Moreover, his request

for state court records is insufficient to establish that he

proceeded with due diligence in pursuing his federal claims,

because the similarity in the claims raised in his state and

federal petitions precludes a finding that the lack of state court

records prevented him in some extraordinary way from asserting his

right to file a federal petition. He has therefore not established

an abuse of discretion on the part of the district court.                    Fisher

v. Johnson, 174 F.3d 710, 713 (5th Cir. 1999) (applying abuse-of-

discretion standard).

          Roughley has additionally briefed the following issues on

which COA was not granted: (1) whether he was entitled to have

“material” documents free of cost; (2) whether the convicting court

obstructed    justice       when   it    prevented    him    from     successfully

proceeding    in    state    and   federal     habeas      court    by   repeatedly

withholding the requested “material” documents; and (3) whether a
                           No. 01-11378
                                -3-

state created impediment prevented him from discovering the factual

predicate of his claims when he requested, but was unable to

obtain, “material” documents from the state court.     He has not,

however, expressly sought to expand the district court's COA grant

to include these issues; therefore, they are not considered.   See

United States v. Kimler, 150 F.3d 429, 431 (5th Cir. 1998) (party

must expressly seek a COA on additional issues not certified the by

the district court).

          Given that Roughley’s appeal does not raise an argument

entitling him to relief, his motion for oral argument is denied.

          AFFIRMED; motion for oral argument DENIED.